 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON WILLIAMS,                                  No. 1:16-cv-01540-DAD-JDP
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14    OFFICER BAKER,                                     DEFENDANT’S MOTION FOR SUMMARY
                                                         ADJUDICATION OF PLAINTIFF’S
15                       Defendants.                     EXCESSIVE FORCE CLAIM
16                                                       (Doc. Nos. 45, 59)
17

18

19           Plaintiff is a federal prisoner proceeding pro se and in forma pauperis in this civil rights

20   action brought pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). The matter was

21   then referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

22   Rule 302.

23           On January 26, 2019, the assigned magistrate judge issued findings and recommendations,

24   recommending that defendant’s motion for summary adjudication of plaintiff’s excessive use of

25   force claim be denied. (Doc. No. 59.) The findings and recommendations were served on the

26   parties and contained notice that any objections thereto were to be filed within fourteen days.

27   Defendant Baker filed objections. (Doc. No. 60.)

28   /////
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 2   conducted a de novo review of the case. Having carefully reviewed the entire file, including

 3   defendant’s objections, the undersigned concludes the findings and recommendations are

 4   supported by the record and proper analysis.

 5          Defendant’s objections raise two arguments. (Doc. No. 60.) First, defendant argues that

 6   Officer Borja, defendant, and plaintiff were obscured by the cell door for only two to three

 7   seconds and that no reasonable jury could find from the evidence that defendant injured plaintiff’s

 8   arm during this time. (Id. at 2-4.) The court disagrees. As an initial matter, two to three seconds

 9   would be sufficient time for defendant to injure plaintiff’s arm in the manner alleged by plaintiff.

10   Moreover, the court has reviewed the video evidence before it on summary judgment and

11   concludes that evidence suggests that the actions of defendant were obscured from view for much

12   longer than two to three seconds; rather, the court perceives that defendant’s actions were

13   obscured as long as twelve seconds, from 11:27:36 to 11:27:48 on the videotape. Based upon the

14   evidence before the court on summary judgment a material issue of fact is in dispute and,

15   depending on how that dispute is resolved, a reasonable jury could find for plaintiff.

16          Second, defendant contends that the court should dismiss plaintiff’s claim as an

17   unwarranted extension of Bivens in light of the decision in Ziglar v. Abbasi, ___ U.S. ___, ___,

18   137 S. Ct. 1843, 1854 (2017). (Doc. No. 60 at 4–6.) Defendant concedes that this issue was not

19   briefed in connection with the pending motion for summary judgment. (Id. at 6.) Arguments

20   raised for the first time in objections to the findings and recommendations are waived. See
21   Greenhow v. Sec’y of Health & Human Servs., 863 F.2d 633, 638 (9th Cir. 1988) (stating that it

22   was “entirely appropriate” for a district court to decline to consider arguments not raised before

23   the magistrate judge), overruled on other grounds by United States v. Hardesty, 977 F.2d 1347

24   (9th Cir. 1992). Accordingly, the court expresses no opinion on this issue.1

25   1
       The Ninth Circuit has not yet addressed this question. While district courts are arguably
26   divided regarding the application of Ziglar, motions to dismiss Bivens actions alleging Eighth
     Amendment excessive use of force claims in light of the Supreme Court’s decision in that case
27   have been rejected. See Moneyham v. United States, Case No. EDCV 17-329-VBF (KK), 2018
     WL 3814586, at *3-5 (C.D. Cal. May 31, 2018), report and recommendation adopted by 2018
28   WL 3807839 (C.D. Cal. Aug. 6, 2018); McLean v. Gutierrez, No. ED CV 15-275 RGK (SP),
                                                       2
 1          For these reasons,

 2          1.     The findings and recommendations issued on January 26, 2019 (Doc. No. 59) are

 3                 adopted in full; and

 4          2.     Defendant’s motion for summary adjudication of plaintiff’s excessive force claim

 5                 (Doc. No. 45) is denied.

 6   IT IS SO ORDERED.
 7
        Dated:    March 25, 2019
 8                                                   UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25   2017 WL 6887309, at *18-19 (C.D. Cal. Sept. 28, 2017), report and recommendation adopted by
26   2018 WL 354604 (Jan. 10, 2108); But see Thomas v. Matevousian, 1:17-cv-01592-AWI-GSA,
     2019 WL 266323, at *1-2 (E.D. Cal. Jan. 18, 2019) (Applying Ziglar in dismissing a plaintiff’s
27   conditions of confinement Bivens claim brought under the Eighth Amendment involving
     allegations that the plaintiff was denied deodorant, razors, shampoo, writing paper and envelops
28   for forty days).
                                                       3
